DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2017/0020562 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
 

Response to Amendment
The amendment filed 06/04/2021 has been entered:
Claim 1 – 15, 21 – 24, 26 – 28 and 30 remain pending in the application;
Claim 1, 7, 9, 11, 15, 21 – 24, 26 – 28 and 30 are amended;


Applicant’s amendments to claim overcome each and every claim objections and 112(d) claim rejections as set forth in the Final Office Action mailed on 04/26/2021, the corresponding claim objections and 112 claim rejections are withdrawn.
Applicant’s amendments to claim introduce new grounds of 112(a) and 112(d) claim rejections.


Response to Arguments
Applicant's remarks filed on 06/04/2021 have been fully considered but they are not persuasive for the following reasons.

Applicant’s remarks with respect to the 103 rejections to claim 1 – 15 and 21 – 30 have been fully considered but they are not persuasive and/or the amendments render arguments moot in view of new grounds of rejection.

Regarding the 103 rejection of independent claim 1, applicant amended the claim to include limitations “each of the plurality of spaces having a distance configured to cause a respective delay in signals measured at the sensors”; “wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay”. Applicant submitted on p.9 – 10 that “Bae fails to teach requirements of amended claim 1”; “Bae is 
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First of all, the amended limitation “wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay” is NEW MATTER introduced in the amendment which does not have written description support under 35 U.S.C. 112(a). The related disclosure in the specification is recited as: “separating the signals received by the plurality of sensors by employing variable spacings between and geometric positions of the plurality of sensors to determine which sensor received which signals” in [0009]; “A delay between a line trigger signal (for the ultrasound imaging system) and a signal from each strong signal may be considered. This delay is proportional to the distance between the sensor 110, 112 or 114 and a probe 120. The difference in this delay for a linear array is proportional to both the spacing A or B between the sensors 110, 112, 114 and an angle 122 of the needle 114 relative to the probe 120. Assuming a stiff needle, the angle is the same for all sensors 110, 112, 114. Thus, the difference in delay between sensor 110 and 112 is going to be half of the difference in delay between and this information can be used for signal separation” in [0044]; “In block 208, the signals received by the plurality of sensors are separated by employing variable spacings between and geometric positions of the plurality of sensors to determine which sensor received which signals. The variable spacings between the sensors and geometric positions of the sensors provide different delays from which sensors are determined in the signals. In one embodiment, the elongated body includes a needle and an inserted distance of the needle is employed to determine which sensor received which signals” in [0057]. However, there is no detailed algorithm disclosed regarding how to determine which signal is from which sensor. Para. [0009] and [0057] merely state the function, but fail to disclose how the function is completed. Para. [0044] merely state the phenomenon of time delay caused by different sensor spacing, but fails to disclose how this relationship is used in determining which signal is from which sensor.
The above limitation is a computer implemented functional claim limitation, which requires a disclosure of detailed algorithm or at least some mathematical equation to support the claimed function. Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art MPEP 2161.
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). In this case, the signal separation is a complex problem to be solved. The time delay of each arrived signal can be affected by many factors other than the spacing between sensors (see detail in later discussion in 112 rejection). For example, the relative position between the sound source to each individual sensor will cause critical problem when performing the signal separation and determining which sensor is receiving sound wave. Some other factors, such as synchronization, timing of interrogation triggering etc. will also be critical when performing the claimed function. Thus, some detailed algorithm must be disclosed to support the claimed function.
The amended limitation fails to comply with the written description requirement set forth in 35 U.S.C. 112(a), and is NEW MATTER introduced in amendments.
Second, since there is no written description support of the amended limitation, it also renders claim indefinite. The specification merely disclose a relationship between sensor distancing and time delay, but fails to disclose how it is applied in the claimed function. Without knowing the detailed algorithm, it is unclear how the sensor is determined to be the one receiving signal based on time delay. Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation “wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay” is interpreted as any reasonable computer implemented signal separation process based on signal time delay.
Third, based on above interpretation, Bae does teach a proportional relationship between signal arrival delay and sensor spacing distance (see Bae; Col.2, Ln.17 – 25; equation 1 and 2) which can be used for signal separation. In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141. In this case, Bae explicitly teaches the proportional relationship as described in equation 2, ∆td=∆S/C0. Assuming the sound source to the transducer array is fixed or known, and the spacing between each transducer element (sensor) is manufactured and known, the signal acquired at each different time will only be directly related to each different transducer element (sensor). The limitation “which sensor received each measured signal” is a predictable result from the calculated sensor spacing distance, which can be calculated according to equation 2 from the recorded arrival delay time. Thus, Bae does teach the amended limitation.
Fourth, although Bae intend to solve the problem of signal alignment, the fundamental mathematical equation about the time delay and sensor spacing is explicitly taught. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). See MPEP 2144. Bae does teach the relationship between arrival delay time and sensor spacing distance. Although Bae’s teaching is used for a different problem, Bae does teach using arrival delay time to process the signal received at each element in the array individually. In addition, there is neither exclusion nor restrains about the usage of the equation 2 explicitly or implicitly taught in Bae. Instead, Bae teaches the signal processing of each element (sensor) individually which is also in the art of signal separation. One with ordinary skill in the art of ultrasound sensing will be motivated to process signal from each element individually knowing the relationship between arrival delay time and sensor spacing distance as taught by Bae. Thus, the combination of Bae with Holdaway in view of other cited reference is proper.
Therefore, applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the 103 rejection of independent claim 9, applicant submitted similar arguments on p.10 regarding the similar amended limitations as included in the claim 1. 

Regarding the 103 rejection of all dependent claims, applicant’s remarks submitted on p.10 – 11 rely exclusively on supposed deficiencies with the rejection of parent claim 1 and 9. These remarks are not effective to overcome the rejections for the same reasons detailed above.

Overall, applicant’s remarks on p.8 – 12 have been fully considered but they are not persuasive and/or the amendments render arguments moot in view of new grounds of rejection. The amendment results in new grounds of rejection.


Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 line 3, limitation “each of the plurality of sensors” should read “each of the three or more sensors” to avoid potential 112(b) issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 15, 21 – 24, 26 – 28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitations “wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay” in claim 1 and claim 9, the related disclosure in the specification is recited as: “separating the signals received by the plurality of sensors by employing variable spacings between and geometric positions of the plurality of sensors to determine which sensor received which signals” in [0009]; “A delay between a line trigger signal (for the ultrasound imaging system) and a signal from each strong signal and this information can be used for signal separation” in [0044]; “In block 208, the signals received by the plurality of sensors are separated by employing variable spacings between and geometric positions of the plurality of sensors to determine which sensor received which signals. The variable spacings between the sensors and geometric positions of the sensors provide different delays from which sensors are determined in the signals. In one embodiment, the elongated body includes a needle and an inserted distance of the needle is employed to determine which sensor received which signals” in [0057]. However, there is no detailed algorithm disclosed regarding how to determine which signal is from which sensor. Para. [0009] and [0057] merely state the function, but fail to disclose how the function is completed. Para. [0044] merely state the phenomenon of time delay caused by different sensor spacing, but fails to disclose how this relationship is used in determining which signal is from which sensor.
The above limitation is a computer implemented functional claim limitation, which requires a disclosure of detailed algorithm or at least some mathematical equation to support the claimed function. Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2161.
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). In this case, the signal separation is a complex problem to be solved. The time delay of each arrived signal can be affected by many factors other than the spacing between sensors. For example, the relative position between the sound source to each individual sensor will cause critical problem when performing the signal separation and determining which sensor is receiving sound wave. Two exemplary situations are illustrated as following:

    PNG
    media_image1.png
    556
    791
    media_image1.png
    Greyscale
 
The relative positions of probe (sound source) to sensors 110, 120, 130 are illustrated. In situation A, sound source is closer to sensor 110, and the signal arrival delay time of sensor 110 is the earliest time t0. The electronic circuit picks up signal in sequence with different time delay t0, t1, t2 which are corresponding to sensor 110, 120 and 130 respectively. In situation B, sound source is closer to sensor 130, the signal arrival delay time of sensor 130 is the earliest time t0. The electronic circuit picks up signal in sequence with different time delay t0, t1, t2 which are corresponding to sensor 130, 120 and 110 respectively. Without knowing the relation position between probe (sound source) and each sensor, it is unable to determine whether the earliest arrived signal at time delay t0 is from the sensor 110 or 130. The above situation A and B are the simplest conditions, there may be more complex condition which involve equal distances to some sensors, the change of sound travel due to different tissue 
Some other factors, such as signal synchronization, timing of interrogation trigger etc. will also be critical when performing the claimed function. Thus, some detailed algorithm must be disclosed to support the claimed function. The above amended limitation is NEW MATTER introduced in the amendment which does not have written description support.

Therefore, claim 1, 9 and all corresponding dependent claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 15, 21 – 24, 26 – 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

Regarding limitations “wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay” in claim 1 and claim 9, since there is no written description support of the amended limitation, it also renders claim indefinite. The specification merely disclose a relationship between sensor distancing and time delay, but fails to disclose how it is applied in the claimed function. Without knowing the detailed algorithm, it is unclear how the sensor is determined to be the one receiving signal based on time delay. 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation “wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay” is interpreted as any reasonable computer implemented signal separation process based on signal time delay.

Therefore, claim 1, 9 and all corresponding dependent claims rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway et al. (US 6,217,518 B1; published on 04/17/2001) (hereinafter "Holdaway"), in view of Bae et al. (US 6,305,225 B1; published on 10/23/2001) (hereinafter "Bae"), Sudol et al. (US 2002/0060508 A1; published on 05/23/2002) (hereinafter "Sudol"), and Wakabayashi et al. (US 2009/0058228 A1; published on 03/05/2009) (hereinafter “Wakabayashi”).

Regarding claim 1, Holdaway teaches a medical device ("FIG. 1 is a perspective view showing a partially assembled sheath 50." Col.8, Ln.45 - 58, Fig.1; "FIG. 3 is a perspective view showing the sheath 50 installed on a biopsy needle." Col.11, Ln.3 - 22, Fig.3), comprising:
an elongated body ("… the distal end of the medical device 70." Col.11, Ln.3 - 22; see the main body of needle device in Fig.3; see sheath body 52 in Fig.1);
a plurality of sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; Fig.2; "… the copolymer transducer 64 is installed in proximity to the distal end of the medical device 70." Col.11, Ln.3 - 22; Fig.3), the plurality of sensors being configured to generate signals in accordance with detected energy for an imaging system ("The first and second copolymer transducers 64′ and 64″ may be used to detect an ultrasound pulse from an ultrasound scanner." Col.10, Ln.45 – 62); and
the plurality of sensors connected in parallel to provide an array of sensors along the elongated body ("A common ground conductor 62′ serves to ground both the first 
Holdaway fails to explicitly teach the plurality of sensor being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance configured to cause a respective delay in signals measured at the sensors, and a single electrical trace connecting to each of the plurality of sensors and electronic circuitry, wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay. 
However, in the same field of endeavor, Bae teaches the plurality of sensor being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance ("Assuming that a distance between the central transducer element #0 and the transducer element #n in the array transducer is Xn …" Col.2, Ln.17 - 25) configured a respective delay in signals measured at the sensors ("... an arrival delay distance ΔSn is calculated as the following equation {1}." Col.2, Ln.17 - 25; "Also, an arrival delay time Δtdn of the n-th transducer element #n with respect to the central transducer element #0 is calculated as the following equation {2}. Δtdn = ΔSn/C0 {2}" Col.2, Ln.29 - 33); wherein the electronic circuitry (“… can be applied both the two-dimensional ultrasonic imaging system and the three-dimensional imaging system.” Col.5, Ln.50 – 59; the electronic circuitry is inherent component of ultrasound imaging system) is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay (see 112b rejection; In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141. In this case, Bae explicitly teaches the proportional relationship as described in equation 2, ∆tdn=∆Sn/C0. Assuming the sound source to the transducer array is fixed or known, and the spacing between each transducer element {sensor} is manufactured and known, the signal acquired at each different time will only be directly related to each different transducer element {sensor}. The limitation “which sensor received each measured signal” is a predictable result from the calculated sensor spacing distance, which can be calculated according to equation 2 from the recorded arrival delay time). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit for the signal generated by the copolymer transducer as taught by Holdaway with the signal processing algorithm based on delay time in each transducer element as taught by Bae. Doing so would make it possible to utilizing arrival delay time to convert the ultrasonic signals input "into an electrical signal in each transducer element" (see Bae; Col.1, Ln.34 - 63).
Holdaway in view of Bae fails to explicitly teach a single electrical trace connecting to each of the plurality of sensors and electronic circuitry.
However, in the same field of endeavor, Sudol teaches a single electrical trace connecting to each of the plurality of sensors ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).
In addition, Wakabayashi teaches a plurality of sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body (“… eight transducer cells 100 linearly aligned in a longitudinal direction of the elongated region …” [0060]; Fig.5), the plurality of sensors being configured to generate signals in accordance with detected energy (“… the transducer cells 100 transmits and receives ultrasonic waves by vibration of a membrane 100 a …” [0066]) for an imaging system (“… including the transducer array 41 can acquire the three-dimensional ultrasonic images …” [0139); a electrical trace connecting to each of the plurality of sensors (“… all the lower electrodes 110 in the same transducer element 33 are electrically 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath with transducers as taught by Holdaway with the laminated layering arrangement for housing transducer cells as taught by Wakabayashi. Doing so would make it possible to “reduce the size of the apparatus” and “decrease the power consumption” (see Wakabayashi; [0090]).

Regarding claim 2, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the sensors ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 – 62) include piezoelectric polymer sensors ("The present invention incorporates a copolymer material with piezoelectric properties such as polyvinylidene difluoride (PVDF), polyvinyl difluoride (PVF), or copolymers of vinylidene fluoride to act as an ultrasound transducer." Col.6, Ln.41 – 53).

Regarding claim 3, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein each of the plurality of sensor is conformally disposed around at least a portion of a circumference of the medical device ("In FIG. 3, the copolymer transducer 64 is installed 

Regarding claim 4, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches a conductive shield ("The ground conductor 62 is shown as printed or otherwise attached to the outer surface of the sheath body 52 but insulated from the signal conductor 54." Col.9, Ln.22 - 48) disposed over the electrical trace on a dielectric material ("... insulating layer 66, such as formed from KAPTON polyimide film. ...The ground conductor 62 is deposited over the insulating layer 66′ …" Col.9, Ln.49 - Col.10, Ln.3; Fig.1A; polyimide film is a dielectric film).
In addition, Sudol further teaches the electrical trace is a single electrical trace ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the 

Regarding claim 5, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 4, and Holdaway further teaches wherein the conductive shield forms a common electrode for the plurality of sensors ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 – 62).

Regarding claim 6, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the elongated body includes a needle ("… a biopsy needle … the distal end of the medical device 70 …" Col.11, Ln.3 - 22, Fig.3).

Regarding claim 7, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the electrical trace is connected to a hub contact ("The signal conductor 54 is deposited over the insulating layer 66 forming the interior electrode of the copolymer transducer 64 and an electrical lead connecting the electrode to the terminal connector 60." Col.9, Ln.49 - Col.10, Ln.3; Fig.1A, 3), the hub contact providing an electrical contact that connects the electrical trace to the electronic circuitry ("The sheath 50 is coupled to the control unit by a length of shielded cable, twisted pair or other type of cable 74." Col.11, Ln.3 - 22, see the terminal 60 and connector 76 in Fig.3) configured to process and 
In addition, Sudol further teaches the electrical trace is a single electrical trace ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).

Regarding claim 8, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the electrical trace includes a deposited layer ("The signal conductor 54 is deposited over the insulating layer 66 … The ground conductor 62 is deposited over the insulating layer 66′ and copolymer transducer 64 …" Col.9, Ln.49 - Col.10, Ln.3).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).


Claim 9, 10, and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Towe (US 2007/0276232 A1; published on 11/29/2007), Bae and Sudol.

Regarding claim 9, Holdaway teaches a medical device ("FIG. 1 is a perspective view showing a partially assembled sheath 50." Col.8, Ln.45 - 58, Fig.1; "FIG. 3 is a perspective view showing the sheath 50 installed on a biopsy needle." Col.11, Ln.3 - 22, Fig.3), comprising:

sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; Fig.2; "… the copolymer transducer 64 is installed in proximity to the distal end of the medical device 70." Col.11, Ln.3 - 22; Fig.3), the sensors being configured to generate signals in accordance with detected energy for an imaging system ("The first and second copolymer transducers 64′ and 64″ may be used to detect an ultrasound pulse from an ultrasound scanner." Col.10, Ln.45 – 62), 
the sensors being connected in parallel to form an array of sensors along the elongated body ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; See Fig.2; in electrical circuitry, it is considered as parallel connection layout with the common ground conductor);
Holdaway fails to explicitly teach the sensors are three or more sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body, the three or more sensors being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance configured to cause a respective delay in signals measured at the sensors, the three or more sensors being configured to generate signals in accordance with detected energy for an imaging system; and an electrical trace connected to the three or more sensors and electronic circuitry, wherein the electronic circuitry is 
However, in the same field of endeavor, Towe teaches three or more sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body ("The pieces of piezoelectric material 50 are arranged adjacent each other …" [0024]; see at least five piezoelectric sensors are illustrated in Fig.2E), the three or more sensors being spaced apart from adjacent sensors by a respective one of a plurality of spaces ("The pieces of piezoelectric material 50 are arranged adjacent each other …" [0024]; see the spacing between each piezoelectric sensor as illustrated in Fig.2E; see 112(b) rejection and interpretation), the three or more sensors ("The pieces of piezoelectric material 50 are arranged adjacent each other …" [0024]; see at least FIVE piezoelectric sensors are illustrated in Fig.2E) being configured to generate signals ("… the pieces of piezoelectric material appear as individual generators sensitive to ultrasound impinging from many directions." [0024]) in accordance with detected energy for an imaging system ("The imaging system 10′ includes ... an ultrasound transducer array 82. The ultrasound transducer 82 is directed toward piezoelectric markers 12 embedded within a subject's body 14′." [0036]; Fig.5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath comprising copolymer transducers as taught by Holdaway with the piezoelectric markers as taught by Towe. By including the piezoelectric marker in medical devices, it would be possible to "assist in locating or positioning medical devices within the body" (see Towe; [0048]).

However, in the same field of endeavor, Bae teaches the three or more sensors being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance ("Assuming that a distance between the central transducer element #0 and the transducer element #n in the array transducer is Xn …" Col.2, Ln.17 - 25) configured a respective delay in signals measured at the sensors ("... an arrival delay distance ΔSn is calculated as the following equation {1}." Col.2, Ln.17 - 25; "Also, an arrival delay time Δtdn of the n-th transducer element #n with respect to the central transducer element #0 is calculated as the following equation {2}. Δtdn = ΔSn/C0 {2}" Col.2, Ln.29 - 33); wherein the electronic circuitry (“… can be applied both the two-dimensional ultrasonic imaging system and the three-dimensional imaging system.” Col.5, Ln.50 – 59; the electronic circuitry is inherent component of ultrasound imaging system) is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay (see 112b rejection; In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141. In this case, Bae explicitly teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit for the signal generated by the copolymer transducer as taught by Holdaway with the signal processing algorithm based on delay time in each transducer element as taught by Bae. Doing so would make it possible to utilizing arrival delay time to convert the ultrasonic signals input "into an electrical signal in each transducer element" (see Bae; Col.1, Ln.34 - 63).
Holdaway in view of Towe and Bae fails to explicitly teach an electrical trace connected to the three or more sensors and electronic circuitry.
However, in the same field of endeavor, Sudol teaches an electrical trace connected to the three or more sensors ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A) and electronic circuitry (“Connector Layer 34 also provides the conductive paths necessary to connected the piezoelectric segments of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).

Regarding claim 10, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches wherein the sensors ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62) include piezoelectric polymer sensors ("The present invention incorporates a copolymer material with piezoelectric properties such as polyvinylidene difluoride {PVDF}, polyvinyl difluoride {PVF}, or copolymers of vinylidene fluoride to act as an ultrasound transducer." Col.6, Ln.41 – 53).
In addition, Suorsa further teaches three or more sensors (“FIGS. 2 and 3 depict elongate body 12 having … are a plurality of transducer elements 28.” Col.3, Ln.13 – 35; see FOUR transducer elements 28 in Fig.2, 3) include piezoelectric polymer sensors (“Transducer elements 28 may comprise piezocomposite materials … piezoplastics, and the like.” Col.5, Ln.36 - 53). 


Regarding claim 12, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches a conductive shield disposed ("The ground conductor 62 is shown as printed or otherwise attached to the outer surface of the sheath body 52 but insulated from the signal conductor 54." Col.9, Ln.22 - 48) over the electrical trace on a dielectric material ("... insulating layer 66, such as formed from KAPTON polyimide film. ...The ground conductor 62 is deposited over the insulating layer 66′ …" Col.9, Ln.49 - Col.10, Ln.3; Fig.1A; polyimide film is a dielectric film).

Regarding claim 13, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 12, and Holdaway further teaches wherein the conductive shield forms a common electrode for the plurality of sensors ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 – 62).

Regarding claim 14, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches wherein the elongated 

Regarding claim 15, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches wherein the electrical trace is connected to a hub contact ("The signal conductor 54 is deposited over the insulating layer 66 forming the interior electrode of the copolymer transducer 64 and an electrical lead connecting the electrode to the terminal connector 60." Col.9, Ln.49 - Col.10, Ln.3; Fig.1A, 3), the hub contact providing an electrical contact that connects the electronic circuitry ("The sheath 50 is coupled to the control unit by a length of shielded cable, twisted pair or other type of cable 74." Col.11, Ln.3 - 22, see the terminal 60 and connector 76 in Fig.3) configured to process and measure the signals received at the three or more sensors ("A system of electrical circuitry is used to receive, interpret, and transmit electrical signals generated by the copolymer transducer on the sheath." Col.7, Ln.23 – 42).

Claim 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Towe, Bae and Sudol, as applied in claim 9, and further in view of Suorsa et al. (US 6,206,831 B1; published on 03/27/2001) (hereinafter “Suorsa”).

Regarding claim 11, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, except wherein each of the three or more sensors is conformally disposed about at least a portion of a circumference of the medical device.

It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).

Regarding claim 26, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches an electrical insulator  (“A second insulating layer 66′ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the elongated body (see Fig.1A, insulating layer 66’ is over sheath body 52)
Holdaway in view of Towe, Bae and Sudol fails to explicitly teach the electrical insulator having a plurality of gaps along its length, wherein each of the plurality of sensors is located at a respective one of the plurality of gaps.
However, in the same field of endeavor, Suorsa teaches an electrical insulator disposed over (“A plurality of insulators 40 are provided between transducer elements 28 ...” Col.3, Ln.13 – 35; Fig.2, 3) the elongated body (“… elongate body 12 …” Col.3, 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Bae, Sudol and Wakabayashi, as applied in claim 1, and further in view of Suorsa.

Regarding claim 21, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches an electrical insulator  (“A second insulating layer 66′ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the elongated body (see Fig.1A, insulating layer 66’ is over sheath body 52)
Holdaway in view of Towe, Bae and Sudol fails to explicitly teach the electrical insulator having a plurality of gaps along its length, wherein each of the plurality of sensors is located at a respective one of the plurality of gaps.
However, in the same field of endeavor, Suorsa teaches an electrical insulator disposed over (“A plurality of insulators 40 are provided between transducer elements 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Bae, Sudol, Wakabayashi and Suorsa, as applied in claim 21, and further in view of Adachi et al. (US 2008/0089181 A1; published on 04/14/2008) (hereinafter “Adachi”).

Regarding claim 22, Holdaway in view of Bae, Sudol, Wakabayashi and Suorsa teaches all claim limitations, as applied in claim 21, and Holdaway further teaches another electrical insulator (“A final insulating layer 66″ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the electrical trace (see Fig.1A, insulating layer 66” is over conductor 56) and the electrical insulator (see Fig.1A, insulating layer 66” is over insulating layer 66’).

However, in the same field of endeavor, Adachi teaches an insulator and metallization layer (“… a substrate 150 is an insulating substrate configured by an insulating material, and a grounding conductive layer 151 …” [120]; “The material configuring the grounding conductive layer 151 is not limited in particular, and it is possible to use a conventionally known conductive material. As the material, there are listed, for example, Cr, Ni, Cu, Ti, Sn, Pt, Au, W, Mo, Ta or the like.” [0123]; see Fig.3 and 15, substrate 150 and grounding layer 151 together form the claimed insulator and metallization layer) deposited on the elongated body (“… the ultrasonic transducer array 31 which is a two-dimensional ultrasonic transducer array is provided on the outer peripheral surface of the cylindrical FPC 35.” [0038]; see Fig.3 and 15; here the insulating substrate 150 is the rear surface of transducer 31 which is disposed on main body); the insulator and metallization layer forming an inner shield for the medical device (“In this way, the substrate 101 included in the ultrasonic transducer cell 100 is formed by a conductive silicon and set to the ground potential, whereby it is possible to shield the noise entering from the rear surface side …” [0085], “Further, the ultrasonic transducer cell according to the present embodiment is equivalent to an ultrasonic transducer cell obtained by replacing the substrate 101 configured by a conductive material with the grounding conductive layer 151 …” [0121]), whereby the plurality of 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layer on the sheath body as taught by Holdaway with the grounding layer over insulating layer as taught by Adachi. Doing so would make it possible “to suppress the parasitic capacitance from being generated at the time when the conductive substrate is used as the wiring, and to thereby more efficiently perform the drive control of the ultrasonic transducer cell” (see Adachi; [0125]).


Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Bae, Sudol and Wakabayashi, as applied in claim 1, and further in view of Willis et al. (US 6,216,027 B1; published on 04/10/2001) (hereinafter "Willis").

Regarding claim 23, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Wakabayashi further teaches wherein the plurality of sensors comprises a tip sensor, a middle sensor and a hub side sensor (see Fig.5, the leftmost transducer cell 100, the middle transducer cell 100, and the rightmost transducer cell 100).

Holdaway in view of Bae, Sudol and Wakabayashi fails to explicitly teach distance between the tip sensor and the middle sensor is different than the distance between the middle sensor and the hub side sensor.
However, in the same field of endeavor, Willis teaches distance between the tip sensor and the middle sensor is different than the distance between the middle sensor and the hub side sensor ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances of leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. Thus, use of the system does not require the physician to use more catheters" (see Willis; Col.7, Ln.4 - 11).


However, in the same field of endeavor, Willis teaches wherein distance between at least two of the plurality of sensors is not the same ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. Thus, use of the system does not require the physician to use more catheters" (see Willis; Col.7, Ln.4 - 11).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Towe, Bae, Sudol and Suorsa, as applied in claim 26, and further in view of Adachi.


Holdaway in view of Towe, Bae, Sudol and Suorsa fails to explicitly teach an insulator and metallization layer disposed on the elongated body, the insulator and metallization layer forming an inner shield for the medical device, whereby the three or more sensors are disposed over of the insulator and metallization layer, and are insulated from the elongated body.
However, in the same field of endeavor, Adachi teaches an insulator and metallization layer (“… a substrate 150 is an insulating substrate configured by an insulating material, and a grounding conductive layer 151 …” [120]; “The material configuring the grounding conductive layer 151 is not limited in particular, and it is possible to use a conventionally known conductive material. As the material, there are listed, for example, Cr, Ni, Cu, Ti, Sn, Pt, Au, W, Mo, Ta or the like.” [0123]; see Fig.3 and 15, substrate 150 and grounding layer 151 together form the claimed insulator and metallization layer) deposited on the elongated body (“… the ultrasonic transducer array 31 which is a two-dimensional ultrasonic transducer array is provided on the outer peripheral surface of the cylindrical FPC 35.” [0038]; see Fig.3 and 15; here the insulating substrate 150 is the rear surface of transducer 31 which is disposed on main body); the insulator and metallization layer forming an inner shield for the medical device (“In this way, the substrate 101 included in the ultrasonic transducer cell 100 is to shield the noise entering from the rear surface side …” [0085], “Further, the ultrasonic transducer cell according to the present embodiment is equivalent to an ultrasonic transducer cell obtained by replacing the substrate 101 configured by a conductive material with the grounding conductive layer 151 …” [0121]), whereby the three or more sensors are deposited over of the insulator and metallization layer (“The same configuration as the ultrasonic transducer cell 100 of the first embodiment is layered on the grounding conductive layer 151.” [0121]), and are insulated from the elongated body (“… after the rear surface side of the insulating substrate 150 is fixed on the FPC …” [0124]). 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layer on the sheath body as taught by Holdaway with the grounding layer over insulating layer as taught by Adachi. Doing so would make it possible “to suppress the parasitic capacitance from being generated at the time when the conductive substrate is used as the wiring, and to thereby more efficiently perform the drive control of the ultrasonic transducer cell” (see Adachi; [0125]).


Claim 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Towe, Bae and Sudol, as applied in claim 9, and further in view of Willis.


However, in the same field of endeavor, Willis teaches wherein distance between at least two of the three or more sensors is not the same ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. Thus, use of the system does not require the physician to use more catheters" (see Willis; Col.7, Ln.4 - 11).

Regarding claim 30, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, except wherein the three or more sensors further comprise a tip sensor, a middle sensor and a hub side sensor, and distance between the tip sensor and the middle sensor is different than distance between the middle sensor and the hub side sensor.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. Thus, use of the system does not require the physician to use more catheters" (see Willis; Col.7, Ln.4 - 11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793